Case 5:08-cr-50015-TLB Document 137           Filed 02/17/21 Page 1 of 5 PageID #: 2471




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                        PLAINTIFF

V.                          CASE NO. 5:08-CR-50015-TLB-1

JOSEPH MICHAEL RECTOR                                                         DEFENDANT

                                 OPINION AND ORDER

        Currently before the Court is Defendant Joseph Michael Rector’s pro se Motion for

Compassionate Release (Doc. 133) and Motion to Appoint Counsel (Doc. 135). The

Court directed the Government to file a response, and the Government did so. See Doc.

136. Now that the Motion for Compassionate Release is ripe and having reviewed all of

these filings, the Court finds that both Motions should be DENIED for the reasons

explained below.

                                   I. BACKGROUND

        Following a bench trial, this Court convicted Mr. Rector of one count of possession

of a visual depiction of a minor engaging in sexually explicit conduct, one count of

distribution of a visual depiction of a minor engaging in sexually explicit conduct, and four

counts of receiving visual depictions of a minor engaging in sexually explicit conduct (Doc.

33). This Court 1 then sentenced him within his Guideline range: 120 months on count
                 0F




one and 240 months on each of the remaining counts, all to run consecutively, for a total

sentence of 1,320 months (Doc. 39).

        Mr. Rector is currently incarcerated at Marianna FCI with a projected release date

of November 3, 2101. See Fed. Bureau of Prisons, Inmates, https://www.bop.gov/inmat



1   The Honorable Jimm Larry Hendren presiding.


                                             1
Case 5:08-cr-50015-TLB Document 137           Filed 02/17/21 Page 2 of 5 PageID #: 2472




eloc/ (last accessed Feb. 17, 2021). He has served approximately 156 months of his

original sentence but now moves for compassionate release under 18 U.S.C. § 3582(c)(1)

due to his heart condition, hepatitis C, esophageal conditions, high blood pressure,

glaucoma, sclerosis of the liver, and enlarged prostate on the grounds that he is at a

higher risk of a severe infection of COVID-19. The medical records tendered by the

Government show that Mr. Rector, who is presently 69 years old, does indeed have

gastro-esophageal reflux disease, high blood pressure, glaucoma, cirrhosis of the liver,

an enlarged prostate, and hyperlipidemia. See Doc. 136-1, p. 40.

                                 II. LEGAL STANDARD

       The First Step Act of 2018 (“FSA”) permits an inmate to seek a sentence reduction

directly from the sentencing court “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A)(i). If

one of these threshold requirements is satisfied, the court may grant a defendant’s motion

for a reduction in sentence “after considering factors set forth in section 3553(a) to the

extent that they are applicable, if it finds that . . . extraordinary and compelling reasons

warrant such a reduction . . . and that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). Thus,

the Court looks to the Sentencing Commission’s policy statement in the United States

Sentencing Guidelines (“USSG”) as a starting point in determining what constitutes

“extraordinary and compelling reasons” under § 3582(c)(1)(A)(i).          Application Note

1(A)(ii)(I) of USSG § 1B1.13 indicates that the medical condition of the defendant may




                                             2
Case 5:08-cr-50015-TLB Document 137            Filed 02/17/21 Page 3 of 5 PageID #: 2473




provide extraordinary and compelling reasons if the defendant is “suffering from a serious

physical or medical condition . . . that substantially diminishes the ability of the defendant

to provide self-care within the environment of a correctional facility and from which he or

she is not expected to recover.” Although the Sentencing Commission has not updated

nor adopted a new policy statement since the FSA was enacted, the policy statement

nonetheless provides guidance as to what constitutes extraordinary and compelling

reasons for the purposes of 18 U.S.C. § 3582(c)(1)(A). See, e.g., United States v.

Schmitt, 2020 WL 96904, at *3 (N.D. Iowa Jan. 8, 2020).

                                     III. DISCUSSION

                               A. Exhaustion of Remedies

       The Court’s ability to rule on Mr. Rector’s Motion is dependent on whether he:

(1) fully exhausted his administrative right to appeal the BOP’s failure to bring a motion

for early release or (2) allowed 30 days to lapse since the warden received his request

for early release, whichever event is sooner. 18 U.S.C. § 3582(c)(1)(A)(i). Mr. Rector

presents proof that he requested compassionate release from his warden on September

2, 2020. (Doc. 133, p. 2).     The Government does not contest that Mr. Rector has

exhausted his administrative remedies. Therefore, since Mr. Rector petitioned his warden

for early release on September 2, 2020, and because more than 30 days have lapsed

since then, the Court finds that Mr. Rector has satisfied the exhaustion requirement set

forth at 18 U.S.C. § 3582(c)(1)(A)(i).

                               B. Section 3553(a) Factors

       Many of Mr. Rector’s medical conditions are listed by the Centers for Disease

Control and Prevention as risk factors that increase an individual’s risk of severe illness




                                              3
Case 5:08-cr-50015-TLB Document 137              Filed 02/17/21 Page 4 of 5 PageID #: 2474




from COVID-19. Ctrs. for Disease Control and Prevention, People with Certain Medical

Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html (last accessed Feb. 17, 2021).         Thus, for the sake of

argument, the Court will assume that Mr. Rector has demonstrated extraordinary and

compelling reasons for his release.

       Regardless, he is not a suitable candidate for early release considering the Section

3553(a) factors. Section 3582(c)(1) requires the Court to consider the factors set forth in

18 U.S.C. § 3553(a) before granting a motion for compassionate release. The relevant

conduct described in Mr. Rector’s PSR—which was adopted in its entirety by the Court—

includes repeated instances of hands-on conduct against multiple minors. See Doc. 126,

¶¶ 26–28, 38–41. Due to this extremely serious conduct, and consistent with Mr. Rector’s

Guideline range, this Court handed down what is, in effect, a life sentence to Mr. Rector.

After reviewing the PSR, the Court continues to believe that this sentence is appropriate.

Moreover, allowing Mr. Rector to complete his prison sentence in 156 months would

create a significant disparity with other defendants who have been held responsible for

similar acts. In short, after considering and weighing all of the Section 3553(a) factors,

the Court finds that permitting Mr. Rector to complete his 1,320-month sentence after

serving approximately 156 is insufficient to reflect the seriousness of his offense conduct,

to promote respect for the law, and to afford adequate deterrence to those who would

seek to engage in similar criminal activities.




                                                 4
Case 5:08-cr-50015-TLB Document 137          Filed 02/17/21 Page 5 of 5 PageID #: 2475




      For these reasons, even assuming Mr. Rector has demonstrated extraordinary and

compelling medical reasons justifying a reduction of his sentence, the Court finds that the

Section 3553(a) factors do not justify Mr. Rector’s compassionate release. 21F




                                   IV. CONCLUSION

      IT IS THEREFORE ORDERED that Joseph Michael Rector’s pro se Motion for

Compassionate Release (Doc. 133) and Motion to Appoint Counsel (Doc. 135) are

DENIED.

      IT IS SO ORDERED on this 17th day of February, 2021.




                                                TIMOTHY L. BROOKS
                                                UNITED STATES DISTRICT JUDGE




2  To the extent Mr. Rector asks to serve the remainder of his sentence in home
confinement, the FSA gives only the BOP—not the Court—the power to decide where
Mr. Rector serves his sentence. See 18 U.S.C. §§ 3624(c)(4), 3621(b).


                                            5
